Citation Nr: 1600217	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-01 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In April 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  The record was held open for 60 days until June 19, 2011 so that the Veteran could obtain additional treatment records.  

The Board previously remanded this claim in August 2011 and April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a current acquired psychiatric disorder is related to service. 

Service treatment records reflect that a complaint of nervousness and anxiety was noted in October 1974.  An April 1976 entry in the service treatment records indicated that the Veteran was to be evaluated by social services for possible treatment of a nervous condition.  At the hearing, the Veteran testified that he was treated for nervousness in service.  He testified that he saw a psychologist.  The Veteran testified that continued to have issues with a mental disability, although he did not seek treatment again in service.  The Veteran testified that he was diagnosed with schizophrenia in 2005.  

Post-service treatment VA treatment records reflect diagnoses of schizophrenia.


A VA outpatient treatment record dated in December 2006 reflects that the Veteran reported violent outbursts.  He reported that he body slammed his captain when he was a sergeant.  

The Board previously remanded this matter in August 2011 to obtain a VA examination.  In September 2011, a VA psychologist examined the Veteran.  The examiner diagnosed psychotic disorder, not otherwise specified.  The examiner opined that the Veteran's psychotic disorder is not related to service. 

The Board remanded the claim in April 2014 to obtain an opinion considering additional treatment records that were added to the record in October 2012.  In June 2014, the psychologist who examined the Veteran in September 2011 provided an addendum opinion.  The examiner opined that the Veteran's current schizophrenia is not related to service.  The examiner noted the complaint of nervousness in service but opined that "nervousness" is not part of the symptom criteria for his condition.  The examiner stated that the record would have to specifically delineate serious psychotic symptoms in order to be considered related to the Veteran's current condition. 

The Board finds that April 2014 opinion to be inadequate because the examiner did not discuss the Veteran's testimony regarding his mental health symptoms in service and since service.  At the hearing, the Veteran testified that he had a lot of trouble with fighting.  VA treatment record show that the Veteran reported a history of violent behavior, including body slamming a captain when he was a sergeant.  

The June 2014 examiner based the negative opinion on a lack of treatment or diagnosis of a mental health condition after service until 2006.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a Veteran's reports of in-service injury and instead relied on the absence of evidence in a Veteran's service treatment records to provide a negative opinion).  The examiner did not address the Veteran's lay statements of mental health issues since service, including his testimony of "fighting a lot" and his report of violent behavior.   When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded an examination by a VA psychiatrist or psychologist to determine the nature and etiology of an acquired psychiatric disorder.  If possible, the examination should be conducted by a different examiner than the June 2014 examiner.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

2.  The examiner should state whether it is at least as likely as not (50 percent or greater likelihood) that a current acquired psychiatric disorder, to include schizophrenia, had its onset in service or is otherwise etiologically related to the Veteran's service, including any incident of service.

The examiner's should consider and discuss the Veteran's report of nervousness during service in April 1974 and the April 1976 notation in the service treatment records of a possible evaluation for a nervous condition.  

The examiner should also address the Veteran's lay statements about his mental health symptoms, including the December 2006 report that he body slammed a captain when he was a sergeant and his hearing testimony that he got in trouble and had problems with fighting after service.  The examiner should specifically discuss whether the behavior reported by the Veteran 

A complete rationale should be given for each opinion expressed.  A discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Following the completion of the requested actions, readjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




